There was no motion at the trial for a nonsuit, or a dismissal of the complaint, and there was no request made by defendants for any further or different findings of fact. The only exception was to the finding of law by the judge, that plaintiffs' lien for repairs was superior to that of defendants' mortgage, and the only question for our consideration is, whether, upon the facts found, this finding of law was correct.
It is not disputed that the plaintiffs had a lien upon the boat for the repairs, as against Minney, the owner, while they retained her in their possession. All mechanics have such a lien while they retain in their possession the articles upon which they have done work. But the claim of the appellants is, that the lien in this case is subordinate to their mortgage.
It must be taken as true that the owner was running this boat with the knowledge and consent of the mortgagees, and that the repairs were necessary to repair the damage which the boat had received, and to put her in condition for use. Under such circumstances I am of opinion that plaintiffs' lien has priority over defendants' mortgage. The mortgagees having allowed the owner to continue in the apparent ownership of the boat, making her a source of profit, and a means of earning *Page 131 
wherewithal to pay off the mortgage debt, the relation so created by implication entitles the owner to do all that may be necessary to keep her in efficient state for that purpose. The boat having been damaged, and rendered unfit for use, the owner did that which was obviously for the advantage of all parties interested; he put her into the hands of the plaintiffs to be repaired, and according to all ordinary usage they ought to have a right of lien on the boat, so that those who are interested in her, and who will be benefited by the repairs, should not be allowed to take her discharged of the lien. Looking to the rights and interests of the parties, generally, it cannot be doubted that it is much to the advantage of the mortgagee in such case that the mortgagor or owner should be held to have power to confer a right of lien on the boat, for repairs necessary to keep her fit for navigation. Such is substantially the reasoning of ERLE, C.J., inWilliams v. Allsup (10 C.B. [N.S.], 417). I am unable to distinguish that case from this, and the reasoning of the learned judges who wrote opinions therein is quite satisfactory. I can perceive no distinction between the two cases, founded upon the facts that in that case the vessel was a steamboat, navigating the ocean or navigable waters connected therewith, while in this case the vessel was a canal boat. In each case the shipwright had possession of the vessel as security for repairs, made at the request of the mortgagor, or one standing in his place as owner, and the same principles that would give them a superior lien in the one case, would in the other.
It is claimed, on the part of the appellants, that the statute of 1862 (chap. 482), in reference to the collection of demands against ships and vessels, furnishes the only remedy a claimant is entitled to in such a case as this. This is a mistake. That statute was intended, mainly, to give a remedy where the claimant has no possession of the vessel, and hence has not a common-law lien. In case he has possession, the remedy given by that statute is cumulative. When a shipwright has possession he can foreclose his lien, as any other mechanic can who has the possession of the articles upon which he has *Page 132 
bestowed labor, and the statute of 1869 (chap. 738) also furnishes a remedy.
Chapter 412 of the Laws of 1864 does not give appellants' mortgage priority over plaintiffs' lien, notwithstanding the provision therein that "all claims and liens by chattel mortgage, which shall be filed as herein provided, shall, from the time of such filing, have preference and priority over all other claims and liens." This lien is to be treated as if the repairs had been ordered by the mortgagees themselves. The lien is, in fact, upheld upon the theory that they were made upon the implied consent and authority of the mortgagees, and they cannot, therefore, claim a priority for their lien.
The case of Bissell v. Pearce (28 N.Y., 252) is invoked as an authority against the priority of plaintiffs' lien. In that case, on the 2d of December, 1858, the owner of four horses delivered them to the defendant, a farmer, to be kept and fed during the winter. Afterward, on the 13th day of January, 1859, the owner mortgaged the horses to the plaintiff. In April the owner applied to the defendant for the horses, and, not being prepared to pay defendant for their keeping, he took three of them, and left one with the defendant, under an agreement that he should retain that one as security for keeping all the horses. In June, following, plaintiff demanded the horse of the defendant, and he refused to deliver it until he should pay his whole bill for keeping all the horses. The plaintiff then brought an action for the conversion of the horse, and he was allowed to recover. The only lien the defendant had was by virtue of the special pledge, made in April. The law gave him no lien for keeping the horses, and it was held that the lien created by the special agreement was subordinate to the mortgage. There were no facts proved from which an implied authority of the mortgagor to create the lien could be inferred. The element of necessity was absent. The mortgagee left the horses in the possession of the mortgagor, and thus gave him the right to use them in the ordinary way. For aught that appears, the horses could have been used so as to pay for their keeping, and the mortgagee *Page 133 
had the right to suppose that they would be thus used, and be kept free of expense to him. If the facts had been shown that the horses could have been kept in no other way, and that, to preserve their lives, it had been necessary to deliver them to the defendant for keeping, a different question would have been presented. In fact, there was no necessity to create any lien, as the owner, in April, when he made the pledge of the one horse, had the right to take all the horses, as the defendant, a farmer, had no lien whatever for their keeping, and, therefore, no right to retain them. Hence, the lien created could no more have priority over the prior mortgage than any other pledge, or a mortgage made at the same time by the mortgagor could have had. I am, therefore, of opinion that that case is not a controlling authority in this.
The judgment must be affirmed, with costs.
All concur.
Judgment affirmed. *Page 134